Exhibit FORM OF RIGHTS CERTIFICATE Subscription Rights Certificate Number: Number of Shares of Common Stock Held on Record Date: Number of Rights Represented by this Subscription Rights Certificate: Maximum Number of Shares of Common Stock You May Subscribe For Pursuant to the Basic Subscription Right: Maximum Number of Shares of Common Stock You May Subscribe For Pursuant to the Over-Subscription Privilege (subject to availability): HOTEL OUTSOURCE MANAGEMENT INTERNATIONAL, INC. SUBSCRIPTION RIGHTS CERTIFICATE TO SUBSCRIBE FOR SHARES OF COMMON STOCK FOR HOLDERS OF RECORD OF COMMON STOCK ON [, 2009] EXERCISABLE ON OR BEFORE 5:00P.M., NEW YORK CITY TIME, ON [ , 2009], UNLESS THE COMPANY EXTENDS THE RIGHTS OFFERING PERIOD (THE “EXPIRATION DATE”) Hotel Outsource Management International, Inc. (the “Company”) is conducting a rights offering whereby the Company is distributing non-transferable rights (the “Subscription Rights”) to the holders (the “Recordholders”) of the Company’s common stock, par value $0.001 per share (the “Common Stock”), as of 5:00p.m., New York City time, on[], 2009 (the “Record Date”). Each Recordholder will receive one Subscription Right for each whole share of Common Stock at 5:00p.m., New York City time, on the Record Date. Each Subscription Right entitles the holder of the Subscription Right to subscribe for and purchase 0.2280shares of Common Stock (the “Basic Subscription Right”) at a subscription price of $0.04 per share (the “Subscription Price”). Each holder of Subscription Rights who exercises the Basic Subscription Right in full will be eligible to an over-subscription privilege (the“Over-Subscription Privilege”) to subscribe for a portion of any shares of Common Stock that are not purchased by the Recordholders through the exercise of their Basic Subscription Rights (the “Unsubscribed
